UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period September 30, 2014 Item 1. Schedule of Investments. Portfolio 21 Global Equity Fund SCHEDULE OF INVESTMENTS at September 30, 2014 (Unaudited) Shares Value COMMON STOCKS: 95.2% Air Freight & Logistics: 1.3% United Parcel Service, Inc. (United States) $ Automobiles & Components: 2.4% Denso Corp. (Japan) Johnson Controls, Inc. (United States) Banks: 7.1% Banco Santander SA (Spain) Bank of New York Mellon Corp. (United States) New Resource Bank (United States) (a) (b) (c) SVB Financial Group (United States) (a) The Toronto Dominion Bank (Canada) (a) Westpac Banking Corp. (Australia) Capital Goods: 4.5% Atlas Copco AB - Class A (Sweden) Eaton Corp. PLC (Ireland) Schneider Electric SA (France) Siemens AG (Germany) Chemicals: 1.8% Croda International PLC (United Kingdom) Johnson Matthey PLC (United Kingdom) Commercial Services & Supplies: 3.3% IHS, Inc. (United States) (a) Intertek Group (United Kingdom) Waste Management, Inc. (United States) Communications Equipment: 2.6% Ericsson (Sweden) QUALCOMM, Inc. (United States) Computers & Peripherals: 1.9% Apple, Inc. (United States) Construction & Engineering: 1.3% Quanta Services, Inc. (United States) (a) Consumer Durables & Supplies: 4.2% Koninklijke Philips Electronics NV (Netherlands) Nike, Inc. (United States) Panasonic Corp. (Japan) Consumer Finance: 1.1% American Express Co. (United States) Diversified Financial Services: 1.5% IntercontinentalExchange Group, Inc. (United States) Food, Beverage & Tobacco: 2.3% Danone (France) Unilever PLC (Netherlands) Food Manufacturing: 0.1% New Britain Palm Oil Ltd. (United Kingdom) Food & Staples Retailing: 1.0% Jeronimo Martins, SGPS, SA (Portugal) Health Care Equipment & Services: 0.9% Elekta AB (Sweden) Hotels, Restaurants & Leisure: 1.3% Compass Group PLC (United Kingdom) Insurance: 5.6% Allianz SE (Germany) Metlife, Inc. (United States) Swiss Re AG (Switzerland) The Travelers Companies, Inc. (United States) # Internet Software & Services: 1.6% eBay, Inc. (United States) (a) IT Services: 1.3% Visa, Inc. (United States) Materials: 5.1% Ecolab, Inc. (United States) Novozymes A/S - Class B (Denmark) Praxair, Inc. (United States) Svenska Cellulosa AB - Class B (Sweden) Media: 1.1% Reed Elsevier PLC (United Kingdom) Multiline Retail: 1.1% Woolworths Holdings Ltd. (South Africa) Personal Products: 1.2% L'Oreal (France) Pharmaceuticals & Biotechnology: 9.2% Biogen Idec, Inc. (United States) (a) Novartis AG (Switzerland) Novo-Nordisk A/S - Class B (Denmark) Roche Holdings AG (Switzerland) Waters Corp. (United States) (a) # Real Estate: 2.3% Jones Lang Lasalle, Inc. (United States) Unibail-Rodamco SE-REIT (France) Retailing: 2.9% The TJX Companies, Inc. (United States) Tractor Supply Co. (United States) Semiconductors & Semiconductor Equipment: 3.7% First Solar, Inc. (United States) (a) # Samsung Electronic Co. Ltd. (South Korea) Taiwan Semiconductor Manufacturing Company Ltd. SA - ADR (Taiwan) # Software & Services: 6.1% Adobe Systems, Inc. (United States) (a) Ansys, Inc. (United States) (a) Google, Inc.- Class A (United States) (a) Google, Inc.- Class C (United States) (a) SAP SE (Germany) Technology Hardware & Equipment: 2.7% Cisco Systems, Inc. (United States) International Business Machines Corp. (United States) Telecommunication Services: 5.2% China Mobile Ltd. (Hong Kong) KDDI Corp. (Japan) Verizon Communications, Inc. (United States) Vodafone Group PLC - ADR (United Kingdom) Transportation: 4.9% Canadian Pacific Railway Ltd. (Canada) (a) East Japan Railway Co. (Japan) Koninnklijke Vopak NV (Netherlands) Ryder Systems, Inc. (United States) # Utilities: 2.6% ITC Holdings Corp. (United States) National Grid PLC (United Kingdom) TOTAL COMMON STOCKS (Cost $364,104,816) PREFERRED STOCKS: 1.2% Banks: 1.2% Banco Bradesco SA (Brazil) TOTAL PREFERRED STOCKS (Cost $5,727,740) SHORT-TERM INVESTMENTS: 3.3% Money Market Funds: 3.3% First American Prime Obligations Fund - Class Z, 0.016% ^ TOTAL SHORT-TERM INVESTMENTS (Cost $15,943,868) INVESTMENT PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING: 0.02% Money Market Funds: 0.2% First American Prime Obligations Fund - Class Z, 0.016% ^ TOTAL INVESTMENT PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (Cost $1,001,200) TOTAL INVESTMENTS IN SECURITIES: 99.9% (Cost $386,777,624) Other Assets in Excess of Liabilities: 0.1% TOTAL NET ASSETS: 100.0% $ # This security or a portion of this security was out on loan at September 30, 2014.As of September 30, 2014 the total market value of loaned securities was $961,547 or 0.2% of net assets. (a) Non-income producing security. (b) This security is considered illiquid. As of September 30, 2014 the total market value of illiquid securities was $2,084,977 or 0.4% of net assets. (c) Affiliated company as defined by the Investment Company Act of 1940. Share Balance July 1, 2014 Purchases Sales Share Balance September 30, 2014 Realized Gain (Loss) Dividend Income Value September 30, 2014 Acquisition Cost New Resource Bank - $
